Name: Council Decision 2014/270/CFSP of 12 May 2014 amending Council Decision 2010/231/CFSP concerning restrictive measures against Somalia
 Type: Decision
 Subject Matter: international affairs;  cooperation policy;  Africa
 Date Published: 2014-05-13

 13.5.2014 EN Official Journal of the European Union L 138/106 COUNCIL DECISION 2014/270/CFSP of 12 May 2014 amending Council Decision 2010/231/CFSP concerning restrictive measures against Somalia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 26 April 2010, the Council adopted Decision 2010/231/CFSP (1). (2) On 5 March 2014, the UN Security Council adopted UN Security Council Resolution (UNSCR) 2142 (2014) on the situation in Somalia, reaffirming the arms embargo on Somalia and renewing, until 25 October 2014, its determination that the arms embargo is not to apply to deliveries of weapons, ammunition or military equipment or to the provision of advice, assistance or training intended solely for the development of the Security Forces of the Federal Government of Somalia to provide security for the Somali people, except in relation to deliveries of certain items as set out in the Annex to UNSCR 2111 (2013) which require an advance approval by the Sanctions Committee established pursuant to UNSCR 751 (1992). (3) UNSCR 2142 (2014) modifies the notification requirements in relation to deliveries of weapons, ammunition or military equipment or the provision of advice, assistance or training to Somalia's Security Forces, as well as for the exemption procedure in relation to deliveries of items set out in the Annex to UNSCR 2111 (2013). (4) Decision 2010/231/CFSP should therefore be amended accordingly. (5) Further action by the Union is needed in order to implement certain measures, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/231/CFSP is hereby amended as follows: (1) Article 1(3)(f) and (g) are replaced by the following: (f) the supply, sale or transfer of arms and related material of all types and the direct or indirect supply of technical advice, financial and other assistance and training related to military activities intended solely for the development of the Security Forces of the Federal Government of Somalia, to provide security for the Somali people, except in relation to deliveries of the items set out in Annex II, if a notification to the Sanctions Committee has been made as set out in paragraph 4 of this Article; (g) the supply, sale or transfer of arms and related material of all types set out in Annex II to the Federal Government of Somalia as approved in advance by the Sanctions Committee on a case-by-case basis, as set out in paragraph 4a of this Article;. (2) In Article 1, paragraph 4 is replaced by the following: 4. The Federal Government of Somalia has the primary responsibility to notify the Sanctions Committee in advance of any deliveries of weapons, ammunition or military equipment or the provision of advice, assistance or training to its Security Forces, as set out under point (f) of paragraph 3. Alternatively, Member States delivering assistance may notify the Sanctions Committee at least five days in advance, in consultation with the Federal Government of Somalia, in accordance with paragraph 3 and 4 of UNSCR 2142 (2014). Where a Member State chooses to notify the Sanctions Committee, such notification shall include details of the manufacturer and supplier of the arms and ammunition, a description of the arms and ammunition including the type, calibre and quantity, the proposed date and place of delivery, and all relevant information concerning the intended destination unit in the Somali National Security Forces, or the intended place of storage. A Member State supplying arms or ammunition may, in cooperation with the Federal Government of Somalia, no later than 30 days after the delivery of such items, submit to the Sanctions Committee a written confirmation of the completion of the delivery, including the serial numbers for the arms and ammunition delivered, shipping information, bill of lading, cargo manifests or packing lists, and the specific place of storage.. (3) In Article 1, the following paragraph is inserted: 4a. The Federal Government of Somalia has the primary responsibility to request advance approval by the Sanctions Committee for any supplies of items set out in Annex II, as set out in point (g) of paragraph 3. In the alternative, Member States may request advance approval by the Sanctions Committee, in consultation with the Federal Government of Somalia, in accordance with paragraph 3 of UNSCR 2142 (2014).. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 12 May 2014. For the Council The President C. ASHTON (1) Council Decision 2010/231/CFSP of 26 April 2010 concerning restrictive measures against Somalia and repealing Common Position 2009/138/CFSP (OJ L 105, 27.4.2010, p. 17).